Citation Nr: 1308774	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  09-31 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the right ankle, status post reconstruction.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to September 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction is now under the RO in Detroit, Michigan.  

In March 2010, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

In February 2013, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to the claim of entitlement to an initial disability rating in excess of 10 percent for his service-connected right ankle disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the claim of entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the right ankle, status post reconstruction, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a written and signed submission dated in February 2013, the Veteran's representative stated the Veteran's intention to withdraw his claim of entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right ankle, status post reconstruction.  No allegations of errors of fact or law, therefore, remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.  


ORDER

The appeal concerning the claim of entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the right ankle, status post reconstruction, is dismissed.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


